Citation Nr: 1506284	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Bilateral hearing loss did not manifest in active service or within one year thereafter and any current bilateral hearing loss is not otherwise etiologically related to such service.

2. Tinnitus did not manifest in active service and any current tinnitus is not otherwise etiologically related to such service.
 

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

2. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a November 2010 notice letter sent to the appellant that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA audiology examination in January 2011.  The Board finds this examination adequate for the purposes of the instant claim as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and has a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  However, tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a); thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and the provisions of 38 C.F.R. §§ 3.307 and 3.309 apply only to hearing loss.

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He notes that though his MOS was field wireman he was exposed to acoustic trauma.  These traumas include exposure to live fire during basic training; 13 months in Vietnam in the headquarters Battery of the 13th Artillery, which include regular exposure to artillery fire; exposure to generator noise; and being exposed to aircraft noise when he was reassigned to aviation support following Vietnam.  The Veteran reports all of these duties were performed without hearing protection.  August 2012 Veteran's Statement. 

As an initial matter the Board finds no reason to doubt the credibility of the Veteran's description of in-service noise exposure.  As such, in-service acoustic trauma is conceded.  

I. Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The January 2011 VA audiology examination indicates the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
10
35
55
Left
5
10
10
45
80

Speech recognition scores were: right ear 98 percent, left ear 94 percent.

Service treatment records reveal the Veteran's hearing was examined on induction and separation.  

On induction examination in April 1966, pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
0
Left
0
0
0
0
0

Speech recognition ability was not reported.  A normal clinical evaluation was noted for the Veteran's ears and drums.  Furthermore, on an April 1966 Report of Medical Examination the Veteran noted no present or past ear, nose, or throat trouble.

On separation examination in July 1969, pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
--
5
--
0
Left
10
--
10
--
10

Speech recognition ability was not reported.  A normal clinical evaluation was noted for the Veteran's ears and drums.  The Board notes that at 1,000 Hz the results are illegible and at 3,000 Hz no results were provided.  The Board further notes that a VA audiologist interpreted these audiometer findings as indicating the presence of normal hearing from 500-4,000 Hz.  Furthermore, on a July 1969 Report of Medical Examination the Veteran noted no present or past ear, nose, or throat trouble.

In light of these audiometric findings, the Board concludes that there was no bilateral hearing loss for VA purposes manifested during active service.  See 38 C.F.R. § 3.385.

Turning to continuity of symptomatology, the Veteran has not alleged that he has suffered from hearing loss continuously since service and the evidence does not support such a conclusion.  As already noted, on a July 1969 Report of Medical Examination the Veteran noted no present or past ear, nose, or throat trouble.  Additionally, there is no indication of hearing loss in the record until the Veteran made his claim in October 2010.  The earliest post-service medical evidence of hearing loss is the January 2011 VA examination.  This is more than 40 years after service.  This lapse in time between service and the first complaint of and treatment for a hearing disability would weigh against any assertion of continuity of symptomatology.

Additionally, there has been no assertion that bilateral hearing loss manifested to a compensable degree within one year of service separation and the record is devoid of any evidence suggesting such a manifestation.    

However, as discussed the Veteran currently has bilateral hearing loss for VA purposes.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition to the Veteran currently having hearing loss the Board has conceded in-service acoustic trauma the remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's bilateral hearing and in-service acoustic trauma.

In this regard the Veteran was provided a VA audiology examination in January 2011.  There results of the examination revealed the Veteran has "normal hearing sensitivity from 250-2000Hz with a sloping sensorineural hearing loss above 3000Hz, mild to severe in the right ear and moderate to profound in the left."  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss is "related to noise exposure experienced during his military service time.  The rational for this is the presence of normal hearing at the time of his separation with no significant shift in hearing thresholds between the time of his enlistment and separation."

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current bilateral hearing loss and in-service acoustic trauma.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss relates to his active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., muffled hearing, ringing in the ears, he is not competent to independently opine as to the specific etiology of a complex condition like hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

In sum, the evidence of record does not support a finding that hearing loss manifested during the Veteran's active duty service.  Furthermore, there is no competent medical evidence of record that supports the Veteran's assertion that his post-service hearing loss is etiologically related to his active service.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection for the Veteran's hearing loss, because this condition did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Tinnitus

Turning to tinnitus, the Board observes that it is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's July 1969 separation examination indicates a normal clinical evaluation for ears and drums.  A contemporaneous Report of Medical History, completed by the Veteran, noted no present or past ear, nose, or throat trouble.  Also, the Veteran reported to the January 2011 VA examiner that he had tinnitus for several years but did not specify a time or incident of onset.  In light of this evidence it is the Board's determination that the Veteran's tinnitus did not manifest in-service.  

As noted, tinnitus is capable of lay observation therefore the Veteran's report of having suffered tinnitus for several years constitutes a diagnosis of tinnitus.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition to the Veteran's diagnosis of tinnitus the Board has conceded in-service acoustic trauma, the remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's tinnitus and in-service acoustic trauma.

In this regard the Veteran was provided a VA audiology examination in January 2011.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss is "related to noise exposure experienced during his military service time.  The rational for this is the presence of normal hearing at the time of his separation with no significant shift in hearing thresholds between the time of his enlistment and separation."

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current tinnitus and in-service acoustic trauma.  The Veteran's has asserted that his tinnitus relates to his active duty service and the Board acknowledges he is competent to diagnose his own tinnitus.  However, he has not indicated that it manifested in service and the record does not support such a finding.  The Veteran does not have the requisite medical training or expertise to relate tinnitus that developed post service to service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

In sum, the Board finds that there is no evidence of tinnitus manifesting in service.  The threshold question therefore is whether there is sufficient evidence to establish an etiological link between the Veteran's current tinnitus and in-service acoustic trauma.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for tinnitus.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.










ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


